Citation Nr: 0425254	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to July 
1964.  Thereafter, he served in the Naval Reserves from 
approximately 1979 to 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Pittsburgh, 
Pennsylvania, which denied service connection for arthritis 
of the right hip, a bilateral leg disorder and arthritis of 
the lumbar spine. 

The Board notes that the veteran testified at a video 
conference hearing before the undersigned in May 2004.  A 
transcript of that hearing has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

With respect to the veteran's claims for service connection 
for arthritis of the right hip, a bilateral leg disorder and 
arthritis of the lumbar spine, he testified at his May 2004, 
video conference hearing that upon discharge from the 
Reserves in 1996, he underwent treatment by his family 
doctor, Dr. G. F. Weber, for his listed disorders.  He 
reported continuing treatment by Dr. G. F. Weber every three 
months.  He further related that Dr. G. F. Weber prescribed 
therapy for him at Allegheny Physical.  A review of the 
claims folder reveals treatment records from Dr. G. F. Weber, 
dated February 1997 to January 2002, and is completely 
negative for any records from Allegheny Physical.  The RO 
should attempt to obtain private medical records from Dr. G. 
F. Weber dated January 2002  to the present and private 
medical records from Allegheny Physical dated 1996 to the 
present.

Also, during the veteran's video conference hearing, he 
testified that he filed for Social Security Disability (SSD) 
in approximately April 2004 and was awaiting a hearing on 
his disability determination.  The RO should contact the 
Social Security Administration (SSA) and obtain a copy of 
any favorable or unfavorable disability determination along 
with all supporting medical records used to reach a 
decision.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or non-VA who have treated the veteran 
for his claimed disorders and which have 
not already been made a part of the 
record.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder, including records 
from;
a)  Dr. G. F. Weber, dated January 2002 
to the present; and
b)  Allegheny Physical, dated 1996 to 
the present; 

All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The RO should contact the SSA and 
obtain a copy of any favorable or 
unfavorable disability determination, 
with all supporting medical records.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




